Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.

              DISTRICT OF COLUMBIA COURT OF APPEALS

                                   No. 17-CF-449

                           MILTON D. HOOD, APPELLANT,

                                          V.

                             UNITED STATES, APPELLEE.

                          Appeal from the Superior Court
                           of the District of Columbia
                                  (CF3-7399-15)

                     (Hon. Kimberly S. Knowles, Trial Judge)

(Argued June 19, 2019                                     Decided February 10, 2022)

       Benjamin Miller, Public Defender Service, with whom Samia Fam, was on
the brief, for appellant.

      Michael J. Romano, Assistant United States Attorney, with whom Jessie K.
Liu, United States Attorney at the time, and Elizabeth Trosman, Chrisellen R. Kolb,
and Gilead Light, Assistant United States Attorneys, were on the brief, for appellee.

      Before BLACKBURNE-RIGSBY, Chief Judge, THOMPSON *, Associate Judge, and
RUIZ, Senior Judge.

      *
          Judge Thompson was an Associate Judge of the court at the time of
argument. Although her term expired on September 4, 2021, she will continue to
serve as an Associate Judge until her successor is appointed and qualifies. See D.C.
Code § 11-1502 (2012 Repl.) She was appointed on October 4, 2021, to perform
judicial duties as a Senior Judge. See D.C. Code § 11-1504(b)(3) (2012 Repl.). She
will begin her service as a Senior Judge on a date to be determined after her successor
is appointed and qualifies.
                                           2

      Opinion for the court by Associate Judge THOMPSON.
      Opinion concurring in the judgment by Senior Judge RUIZ at page 23.


      THOMPSON, Associate Judge: A jury found appellant Milton Hood guilty of

robbery and assault with intent to commit robbery of two senior citizens. 1 In this

appeal, appellant contends that the trial court erred in admitting the in-court

identification of him by the police officer who the trial court found unlawfully

detained him after the robbery. 2 Appellant contends that the government failed to

prove that there was an independent source for the officer’s identification testimony,

and argues that the trial court “was required to suppress the in-court identification as

the fruit of the . . . [illegal] detention.” For the reasons that follow, we affirm

appellant’s convictions.




                                          I.




      1
          See D.C. Code §§ 22-401, -2801, and -3601 (2012 Repl. & 2021 Supp.).
      2
         We accept the trial court’s conclusion that the officer lacked a sufficiently
particularized and individualized basis for stopping appellant, because the
government has not appealed that determination.
                                          3

      At about 11:18 a.m. on the morning of May 29, 2015, an assailant pushed

senior citizen Anton Manolache to the ground in the 1500 block of 23rd Street, N.W.,

after Mr. Manolache refused the assailant’s demand for money. The assailant then

took Mr. Manolache’s wallet and grabbed the purse of Georgetta Manolache, Mr.

Manolache’s wife. 3 Mrs. Manolache struck the assailant with her cane before he ran

from the scene. Stephanie and Sophia Cantizano were driving down 23rd Street at

the time and saw Mrs. Manolache defending herself from the assailant with her

“walking stick.”



      Metropolitan Police Department (“MPD”) Officer Tanya Butler, who took

photographs on the scene as a crime scene officer, arrived there shortly after the

robbery. She heard Stephanie Cantizano describe the assailant as a “black male,

bald, short with long basketball shorts and with a white T-shirt or cloth[] around his

head with a black tank top.” A few minutes before the robbery, Amin Nhaila, an

Uber driver, and his passenger, Rehanna Raza, saw a man fitting the same

description walk out of the Georgetown Gateway Condominium building at 25th and

Q Streets, N.W., and head toward 23rd Street. As Mr. Nhaila and passenger Raza



      3
          Mr. Manolache was 82 years old at the time of trial, and Mrs. Manolache
was 77.
                                          4

drove down 23rd Street, they saw the man assaulting the Manolaches. 4 Mr. Nhaila

saw the man hit the woman victim with a walking stick. A security system camera

in the condominium building had caught a man of the same description who came

inside the building and interacted with front-desk clerk William Sheppard in the

building lobby at about 11:00 a.m. that morning. After Ms. Raza, who lived in the

building, alerted Mr. Sheppard about the nearby “mugging” and described the

assailant, Mr. Sheppard thought the description fit the man who had been in the

lobby about twenty minutes earlier, confirmed his impression by pulling up and

viewing the security video, and very shortly thereafter made the video and still shots

from it available to the police.



      Ms. Raza was the only witness who was asked to view a photo array to try to

identify the assailant. A photograph of appellant was in the array, but Ms. Raza

identified another man as the only one in the array who seemed to look like the

assailant. 5 None of the witnesses to the robbery made an in-court identification of

appellant as the assailant.


      4
        Thereafter, Ms. Raza saw the man “trying to run but limping” away, “like
he wasn’t able to put pressure on both legs.”
      5
        The government presented testimony that the photo she pointed to was of a
man who, at the time his mug shot was taken, was 6’1” and weighed 210 pounds.
The defense presented evidence that appellant is 5’3½” tall.
                                          5



      After leaving the scene of the robbery, Officer Butler resumed patrolling in

her service area. Sometime between 1:00 p.m. and 1:15 p.m., as she was driving her

police vehicle eastbound on K Street, N.W., approaching 16th Street, 6 she noticed

an individual, who was standing about seven feet away, on the median strip that

separates the service lane from the main road and who appeared to fit the description

of the assailant and his clothing (including the distinctive basketball shorts), except

that he was wearing a white shirt. Officer Butler observed the individual walking

east toward the crosswalk and then crossing K Street, going north, and then saw him

walk to a bus stop on the north side of K Street. 7 In order to continue observing the

individual, Officer Butler made a U-turn on K Street. She saw the individual board

a bus traveling westbound and then get off at the next stop. Once the individual

exited the bus, Officer Butler saw him cross to the south side of K Street and enter

busy Farragut Square park. Officer Butler pulled her vehicle over to keep an eye on

him. The individual next crossed 17th Street, N.W., and stood in front of another




      6
        This location, appellant’s brief observes, was “proximate” to the location of
the robbery.
      7
           Officer Butler testified that the man she observed was “walking like he was
in some kind of pain” or like he had “twisted something,” as if he had “to walk a
little bit” and then “pause.”
                                         6

bus stop, and then boarded a bus heading eastbound. At that point, Office Butler

had been observing the man for five or six minutes.



      During trial, Officer Butler stopped there with her chronology of following

the individual who fit the robber’s description. But during a pre-trial hearing on a

defense motion to suppress, Officer Butler told the court that she signaled to the

driver of the eastbound bus that she had seen the man board, boarded the bus herself,

and then asked the individual to get off the bus so she could speak with him. Officer

Butler detained the individual for over an hour before he was taken to the Second

District police station. During the detention, she learned his identity (appellant

Milton Hood); saw a fresh, “swelling,” lump or knot on his head; saw that he was

wearing a black tank top under his white shirt (which she thought could be the one

that had earlier been described as being on top of the assailant’s head); and heard

him make statements that were inculpatory as to what occurred on 23rd Street.

Officer Butler arrested appellant after a detective brought still images from the

condominium security camera and the officer saw that his clothing and appearance

matched those of the person in the images.
                                           7

      Another officer transported appellant to the police station, 8 and Officer Butler

went to the station later. There, the Captain asked Officer Butler to turn on her body-

worn camera unit “because of the situation that was going on in the cellblock,” i.e.,

appellant’s “acting out” as he refused medical treatment. Appellant “was stating that

he didn’t want to go to the hospital.”



      On the day after the robbery, a technician swabbed the body of Mrs.

Manolache’s cane for DNA. Officer Butler obtained a buccal swab from appellant.

DNA testing revealed that appellant was a possible contributor to the DNA on the

cane, while “[t]he estimate of the proportion of individuals in the general population

that would be included as possible donors . . . [was] one in 100 million in the African-

American population.” 9


      8
         After appellant’s ride in the transport vehicle, police found on the vehicle
floor the “entirety of the contents” from Mr. Manolache’s wallet, including credit
cards and other cards.
      9
           Appellant emphasizes the evidence that Mrs. Manolache’s cane was
collected from the Manolaches’ home a day after the robbery and was not collected
from the crime scene; the DNA analyst’s testimony that the mixture of DNA on the
cane came from at least three people; and the analyst’s testimony that there can be
indirect transfer of an individual’s DNA to items the individual never touched.
Defense counsel highlighted those points and also suggested to the jury that
appellant’s DNA could have come from the tip of the cane having touched spit that
was left on a sidewalk somewhere on another occasion. Appellant asserts that the
focal point of the government’s case was Officer Butler’s testimony identifying
appellant as the man she followed on the day of the robbery wearing “distinctive”
                                          8



      As noted earlier, appellant’s trial counsel filed a pre-trial motion to suppress

the fruits of Officer Butler’s detention of appellant. After a two-day hearing on the

motion, the trial court (the Honorable Todd Edelman) granted a motion to suppress

after determining that appellant had been unlawfully detained. In light of the passage

of time (about two hours) between the robbery and Officer Butler’s spotting of

appellant on K Street, the distance between the robbery site and where Officer Butler

saw appellant, the discrepancy between his reported height and his height as viewed

by Officer Butler, and the discrepancy between his outer (white) shirt and the black

tank top, Judge Edelman found that the description of the assailant had not provided

a particularized or individualized basis for stopping appellant.        Before Judge

Edelman had resolved all issues regarding precisely what should be suppressed as

fruit of the unlawful stop, the case was transferred to the Honorable Kimberly

Knowles.



      The defense thereafter filed a supplemental motion to suppress, arguing that

Officer Butler should not be permitted to make an in-court identification of appellant

because, prior to illegally detaining him, the officer saw him only from a distance


shorts “identical” to the distinctive shorts worn by the assailant, and notes that even
the prosecutor cautioned the jury against “look[ing] at the DNA without regard to
the rest” of the evidence.
                                          9

and while distracted by driving, and because any ability she had to identify him by

face was obtained through seeing him close-up and interacting with him after the

unlawful detention had commenced. Judge Knowles’s ruling on that motion, and

the testimony by Officer Butler that followed, are the subject of this appeal.



                                         II.



      Appellant argued in the trial court that Officer Butler’s in-court identification

of him “as the man she observed on K Street in the long basketball shorts must be

suppressed as the tainted fruit of the Fourth Amendment violation.” Judge Knowles

disagreed. She acknowledged that Officer Butler “didn’t have necessarily a great

look at [the man she was following]” and that the man “was across the street” and

then “behind the bus.” She emphasized, however, that “we’re talking about a

[trained] police officer whose attention is drawn to somebody who she thinks may

have been involved in a crime a couple of hours earlier[,]” “which is a little bit

different than a lay person.” Judge Knowles also acknowledged that the officer

followed the person “initially based on the clothing description” but noted that

eventually the officer “observes this person” and “[g]ets on the bus.” The court

found by clear and convincing evidence that Officer Butler “could in fact” identify

appellant as “the person who I saw who got arrested,” or “the one who was on the
                                            10

bus, who got on the bus and who was arrested that day,” based on her observations

of appellant prior to stopping him. Therefore, the court reasoned, Officer Butler’s

in-court identification of appellant would be admissible as having a basis

independent of the unlawful detention. The court also ruled that Officer Butler

would be permitted to testify that appellant was “the one arrested,” reasoning that

appellant’s arrest was not a fruit of his unlawful seizure.



       Appellant argues that the trial court’s ruling — that Officer Butler had a basis

for identifying appellant as the man she observed and followed on K Street that was

independent of the unlawful detention — was erroneous. He asserts that Officer

Butler “could not possibly . . . make an in-court identification of Hood as the man

she saw before the stop that was untainted by the illegality” and thus that the officer

“lacked the required independent basis to identify Mr. Hood at trial.” Appellant

further contends that the court “commit[ed] constitutional error in ruling that [the]

officer’s identification testimony linking Mr. Hood to the crime was not suppressible

fruit of his illegal detention and arrest[.]”



                                           III.
                                         11

      In Wong Sun v. United States, 371 U.S. 471 (1963), the Supreme Court

articulated the general principle that evidence derivatively obtained from a Fourth

Amendment violation is inadmissible against the accused at trial. Id. at 484 (stating

that “[t]he exclusionary prohibition extends as well to the indirect as the direct

products of such invasions”).       “As subsequent cases have confirmed, the

exclusionary sanction applies to any ‘fruits’ of a constitutional violation – whether

such evidence be tangible, physical material actually seized in an illegal search,

items observed or words overheard in the course of the unlawful activity, or

confessions or statements of the accused obtained during an illegal arrest and

detention.” United States v. Crews, 445 U.S. 463, 470 (1980) (footnotes omitted).

This court has explained that “[e]vidence derived, directly or indirectly, from

violation of a defendant’s Fourth Amendment rights is subject to exclusion at the

defendant’s trial unless the prosecution demonstrates that ‘the chain of causation

proceeding from the unlawful conduct has become so attenuated or has been

interrupted by some intervening circumstance so as to remove the taint imposed

upon that evidence by the original illegality.’” In re K.H., 14 A.3d 1087, 1092 (D.C.

2011) (quoting Crews, 445 U.S. at 471) (internal quotation marks omitted). Further,

“[i]f knowledge of [facts] is gained from an independent source they may be proved

like any others[.]” Nardone v. United States, 308 U.S. 338, 341 (1939) (articulating

the so-called “independent source doctrine”). Thus, in this case, if Officer Butler
                                          12

“would have recognized appellant at the time of trial [even] if th[e] intervening

[unlawful detention] had not occurred,” United States v. Wade, 388 U.S. 218, 242

(1967), i.e., if her “courtroom identification rested on an independent recollection of

her initial encounter” with appellant, Crews, 445 U.S. at 473, her identification

testimony was not a fruit of the constitutional violation and was admissible. In re

T.L.L., 729 A.2d 334, 343 (D.C. 1999).



      In reviewing the trial court’s ruling on a motion to suppress, we defer to the

trial court’s findings of fact unless clearly erroneous, but we review the trial court’s

legal conclusions de novo. See Maddox v. United States, 745 A.2d 284, 289 (D.C.

2000). Our review is de novo with respect to whether a Fourth Amendment violation

requires suppression of an identification. Oxner v. United States, 995 A.2d 205, 207

n.4 (D.C. 2010).

                                          IV.



      To recap, appellant’s contentions are that “[t]he trial court erred [1] in

admitting Officer Butler’s in-court identification and [2] in allowing her to testify

that the man she saw on K Street in the suspect clothing was Milton Hood.” We

begin our analysis by focusing on the testimony that Officer Butler actually gave.

During her direct examination at trial, the following exchange occurred:
                                         13

                   Prosecutor: [A]t some point after you followed this
                         person around, was the same person that you
                         followed arrested that day by the
                         Metropolitan Police Department?

                   Officer Butler:     Yes.

                   Prosecutor: Do you see the person who you
                         followed [on K Street] and who was arrested
                         sitting here in court today?

                   Officer Butler:     Yes.

                   Prosecutor: Would you please point that person out
                         and identify him by a piece of clothing that
                         he’s wearing?

                   Officer Butler:    He’s sitting with his defense attorney. He has
                         a black vest on, pullover vest.

                   Prosecutor: May the record reflect an in-court identification of
                         this defendant.

The prosecutor then asked Officer Butler whether, at some point after appellant was

stopped, she had “a chance to view surveillance photos that were taken from another

location[.]” After Officer Butler answered in the affirmative, the prosecutor asked

her to compare what she saw in those photos to appellant’s appearance when she

saw him on K Street. Officer Butler responded that appellant’s hairstyle, skin color,

build, and shorts as she saw them on K Street were “[e]xactly the same” as depicted

in the (Georgetown Gateway Condominium) surveillance photos.



      A.
                                          14



      Appellant contends that the evidence established that Officer Butler did not

“g[e]t a good look at [appellant’s] face” when she spotted him on K Street and

followed him and that her “attention was divided when she made observations[.]”

He notes that at the suppression hearing, the government did not even attempt to

establish, 10 let alone prove clearly and convincingly, that there was an independent

source for Office Butler’s identification of him, i.e., that the government failed to

prove that the officer’s ability to identify appellant by face was not tainted by the

opportunity she had for over an hour to view and interact with him during the illegal

detention.



      Appellant argues persuasively that before Officer Butler boarded the

eastbound bus to approach the man she was following, the officer had at best a

limited opportunity to observe his face. Appellant recounts the officer’s testimony

that she followed the man she spotted on K Street for a total of only about five or six

minutes before detaining him, and did so while he was seven feet away from her

vehicle, facing away from her eastbound vehicle as he was walking east toward a



      10
         Appellant asserts that the government thereby waived or forfeited any claim
that there was an untainted, independent source for Officer Butler’s identification
testimony. However, the issue is preserved for appeal because the trial court found
that Officer Butler’s in-court identification had an independent source.
                                          15

crosswalk, or facing north as he waited to cross the street; or while he was on a bus

a car-length in front of her vehicle; or while he was at a distance across a crowded

park. Further, appellant emphasizes, as Officer Butler testified and as the trial court

found, she was initially focused on the man’s clothing (which, of course, he was not

wearing during trial). She was also distracted by driving and, as she testified, at one

point was radioing for confirmation of the clothing description she had heard at the

scene of the robbery. Appellant additionally emphasizes Officer Butler’s testimony

that she anticipated that eyewitnesses to the robbery would be asked to make a show-

up identification, not that she (Officer Butler) would be the government’s

identification witness at trial. Thus, appellant argues, Officer Butler would not have

been motivated to commit to memory the physical features of the man she was

tailing.




       What appellant’s argument does not overcome, however, is the impact of

Judge Knowles’s conclusion, which we uphold as supported by the record and the

law, that there was no illegal stop until Officer Butler instructed appellant to come

off the bus. Appellant contends that for Fourth Amendment purposes, the stop or

seizure occurred when Officer Butler signaled to the bus driver. But, as Judge

Knowles correctly observed, Officer Butler testified that the light was “going to

turn” and that she knew the bus, which was in the curb lane, would soon “take off.”
                                          16

In other words, the bus was facing a red light and was not yet in motion when the

officer signaled to the driver. Thus, the testimony supports a finding that the bus

was already stopped and a conclusion that the seizure occurred not when the officer

signaled to the bus driver, but after Officer Butler approached appellant on the bus

and asked him to follow her off the bus, which he did. 11 That means that the (brief)

opportunity Officer Butler had to view appellant close-up as she approached him

after boarding the bus gave her a pre-unlawful-detention opportunity to view his

features.




      In addition, the record indicates that Officer Butler had a further opportunity

(at least five minutes, according to appellant’s estimate) to view appellant’s face and

features when she returned to the Second District police station after appellant was

arrested, and her Captain asked her to turn on her body-worn camera to record

appellant’s “acting out” conduct as he was refusing to go to the hospital for medical

treatment. This post-detention interaction is aptly characterized as an intervening

circumstance — an opportunity for observation occasioned by appellant’s apparent

need for, but resistance to, medical attention — that was unrelated to the unlawful


      11
         See Brendlin v. California, 551 U.S. 249, 254 (2007) (“[T[here is no seizure
without actual submission[.]”); but see Torres v. Madrid, 141 S. Ct. 989, 1001
(2021) (clarifying that the rule is different when force is used, as the “requirement
of control or submission never extended to seizures by force”).
                                          17

detention, and that broke or attenuated the chain of causation and “remove[d] the

taint imposed . . . by the original illegality.” In re K.H., 14 A.3d at 1092 (internal

quotation marks omitted); see also Utah v. Strieff, 579 U.S. 232, 235 (2016)

(“Evidence is admissible when the connection between unconstitutional police

conduct and the evidence is remote or has been interrupted by some intervening

circumstance, so that the interest protected by the constitutional guarantee that has

been violated would not be served by suppression of the evidence obtained.”

(internal quotation marks omitted)) 12; cf. United States v. Oscar-Torres, 507 F.3d

224, 231, 232 (4th Cir. 2007) (“[W]hen fingerprints are administratively taken for

the purpose of simply ascertaining the identity or immigration status of the person

arrested, [not to provide evidence for a criminal prosecution] they are sufficiently

unrelated to the unlawful arrest that they are not suppressible.” (internal quotation

marks and ellipsis omitted)). 13


      12
          In Strieff, an officer “ma[de] an unconstitutional investigatory stop;
learn[ed] during that stop that the suspect [was] subject to a valid arrest warrant; and
proceed[ed] to arrest the suspect and seize incriminating evidence during a search
incident to that arrest.” Id. The Court held that “the evidence the officer seized as
part of the search incident to arrest is admissible because the officer’s discovery of
the arrest warrant attenuated the connection between the unlawful stop and the
evidence seized incident to arrest.” Id.
      13
         Appellant’s brief treats Officer Butler’s interaction with appellant at the
Second District station as part of the illegal detention. He does not explain why this
court should do so, though seems to imply that there is a “but for” relationship
between the illegal detention and everything that happened at the Second District
                                          18



      For the foregoing reasons, we cannot conclude that Judge Knowles was

required to find that Officer Butler’s ability to identify appellant in court as the man

in the distinctive basketball shorts whom she followed on K Street was “influenced

unduly by” her exposure to him during his unlawful detention. K.H., 14 A.3d at

1093. Rather, we agree with the trial court’s ruling that Officer Butler had a basis,

independent of and untainted by the illegal stop, for making the observations by

which she could identify appellant in court, and that her identification testimony was

therefore admissible.



station. But the Supreme Court has expressly declined to employ a “but for” test in
determining whether evidence is a suppressible fruit of a Fourth Amendment
violation. See Wong Sun, 371 U.S. at 487–88 (declining to hold “that all evidence
is ‘fruit of the poisonous tree’ simply because it would not have come to light but
for the illegal actions of the police.”). In Crews, the Supreme Court rejected this
court’s reliance on the reasoning that “but for [the] unlawful arrest, the police would
not have obtained the photograph that led to [Crews’] subsequent identification by
the complaining witnesses and, ultimately prosecution of the case.” 445 U.S. at 469
(referring to Crews v. United States, 389 A.2d 277, 290 (D.C. 1978) (en banc)). The
Supreme Court reversed this court’s en banc ruling, concluding that neither the
victim’s nor defendant Crews’s presence at trial “had been come at by exploitation
of the violation of [Crews’s] Fourth Amendment rights.” Id. at 471. The effect of
the Court’s opinion was to reinstate the ruling by which the majority of a three-judge
division of this court rejected Crews’ argument that exclusion of certain
identification testimony was required because “absent his arrest and detention,”
there would have been “no opportunity for the chain of . . . circumstances to coalesce
into the incriminating identification testimony.” Crews v. United States, 369 A.2d
1063, 1067, 1072 (D.C. 1977), rev’d, 389 A.2d 277, 282 (D.C. 1978) (en banc),
rev’d sub. nom. United States v. Crews, 445 U.S. 463 (1980).
                                         19



      There is yet another principle that undermines appellant’s claim that he is

entitled to relief because of the prejudicial effect of Officer Butler’s testimony

identifying him as the man she saw on K Street. We have said that where the

government improperly elicits evidence but the defense “turn[s] the violation to its

own advantage,” the defendant cannot on appeal “be heard to complain of the

prejudice [the evidence] allegedly caused.” Mack v. United States, 570 A.2d 777,

778 n.1 (D.C. 1990). The same applies in this case. Despite vigorously litigating

the issue of whether Officer Butler would be permitted to make an in-court

identification of appellant as the man she saw on K Street, defense counsel multiple

times sought to turn the officer’s identification testimony to appellant’s advantage.

Counsel did not simply try to take the sting out of the evidence that had been

admitted. He did that, to be sure, arguing in closing that “back[ing] up to when

Officer Butler s[aw] Mr. Hood on K Street[,]” “there was nothing suspicious about

[appellant] being out there on K Street.” But counsel also referred repeatedly to

Officer Butler’s having seen appellant on K Street and sought to establish through

Officer Butler’s testimony that “the features [appellant] has . . . are the same as he

had back then.” Counsel elicited Officer Butler’s agreement that appellant appears

bald, has a mustache, has a medium to light complexion, and is an “older guy,” all

“same as when you saw him walking on K Street.” Similarly, in closing argument,
                                           20

counsel told the jury that “there was nothing defective or misleading” about the

photo of appellant in the array that Raza viewed and that in the photograph, appellant

“appears, bald man, mustache, the same way Officer Butler saw him when she was

on K Street . . . that afternoon.” In short, appellant’s trial counsel emphasized to the

jury the detailed observations about appellant’s physical appearance that Officer

Butler was able to make when she saw appellant walking on K Street on the day of

the robbery, in order to imply that because Raza did not recognize appellant as the

robber from a photograph of him shown to her later the same afternoon, he could not

have been the robber. Appellant cannot be heard now to complain that he is entitled

to reversal of his conviction on the ground that he was prejudiced by admission of

Officer Butler’s identification of him as the man she followed on K Street.



      B.



      What is further at issue in this case, appellant argues, is that “the government

learned and later introduced identification evidence—i.e., it was Hood who wore the

incriminating clothing—by exploiting the illegal detention during which the police

ascertained his identity.” Appellant asserts that “[t]he critical information that police

gained from the stop was that the man who piqued Officer Butler’s attention because

he was wearing the distinctive basketball shorts relatively close in time to the crime
                                          21

was determined to be Milton Hood through his arrest and detention.” He cites a case

in which this court reasoned that if “the discovery of [a suspect’s] name itself . . .

resulted from . . . illegal [police conduct,]” it should be excluded. 14 Douglas v.

United States, 386 A.2d 289, 292 (D.C. 1978). 15


      14
           As the transcript excerpt quoted above shows, Officer Butler did not
actually say appellant’s name, Milton Hood, but the lengthy discussion between the
court and the parties about the permissible scope of the Officer Butler’s testimony
shows that presenting her testimony about the identity of the man she followed was
the government’s objective. The prosecutor argued that Officer Butler should be
able to testify, “[T]his person [whom I followed on K Street] was arrested[] [a]nd
his name is Milton Hood and that’s him sitting right there.” Appellant acknowledges
that the “fact of [his] arrest” is not “what is truly at issue.”
      15
          Appellant also relies on two Florida appellate court decisions for the same
principle: Garrett v. State, 946 So. 2d 1211, 1214 (Fla. Dist. Ct. App. 2006)
(suppressing in-court identification of Garrett as the person the deputy saw in a
location that violated the terms of Garrett’s community supervision, on the ground
that “[i]t was only because the deputy made the illegal seizure that he learned
Garrett’s identity” and his supervision status); Delafield v. State, 777 So. 2d 1020,
1021 (Fla. Dist. Ct. App. 2000) (reversing defendant’s conviction for driving with a
suspended license because police discovered that infraction only after learning the
defendant’s identity during an unlawful traffic stop; reasoning that “identity is no
different from other evidence that must be suppressed following an unconstitutional
stop”). In relying on Garrett and Delafield, appellant fails to take into account the
more recent Florida appellate court ruling in Hicks v. State, 189 So. 3d 173 (Fla.
Dist. Ct. App. 2016) (holding that “the trial court properly allowed the officer to
identify [Hicks] as the man he saw fleeing” from the rear of a store whose silent
alarm had been triggered, even though the officer had lacked a sufficient basis for
stopping Hicks and evidence obtained during the illegal stop was suppressed). The
Hicks court distinguished Garrett and Delafield on the ground that “the officer[]
could not have known the defendant[] had committed a crime until they discovered
incriminating information during the illegal stops,” while in Hicks’s case, “none of
the information learned during the detaining officer’s detention of [Hicks] was
permitted to be used in the trial, other than [permissibly, his] name.” Id. at 177. This
                                          22



      In advancing this argument, appellant fails to deal with the Supreme Court’s

post-Douglas ruling, in INS v. Lopez-Mendoza, 468 U.S. 1032 (1984), that “[t]he

‘body’ or identity of a defendant or respondent in a criminal or civil proceeding is

never itself suppressible as a fruit of an unlawful arrest, even if it conceded that an

unlawful arrest, search, or interrogation occurred.” Id. at 1039 (emphasis added);

see also Cruz v. Barr, 926 F.3d 1128, 1136 n.3 (9th Cir. 2019) (interpreting Lopez-

Mendoza to create “an evidentiary rule insulating specific pieces of identity-related

evidence from suppression”); United States v. Chagoya-Morales, 859 F.3d 411, 419,

419 n.14 (7th Cir. 2017) (“[M]ost of the circuits that have addressed the problem

remain convinced that a person’s identity is simply not subject to suppression.”)

(collecting cases); United States v. Bowley, 435 F.3d 426, 430 (3d Cir. 2006)

(applying Lopez-Mendoza in deciding that identity evidence was not suppressible in

a criminal prosecution, because “we doubt that the Court lightly used such a

sweeping word as ‘never’ in deciding when identity may be suppressed as the fruit

of an illegal search o[r] arrest”); Navarro-Chalan v. Ashcroft, 359 F.3d 19, 22 (1st

Cir. 2004) (“Navarro’s name is not information even subject to being suppressed.”);


case is like Hicks: other than appellant’s identity, none of the information derived
from and none of the evidence collected during the unlawful detention was allowed
to be used at trial; and Officer Butler’s suspicion of appellant was based on her
viewing of him, and on the recollection she had of the assailant’s description, before
the unlawful detention.
                                         23

United States v. del Toro Gudino, 376 F.3d 997, 1001 (9th Cir. 2004) (“[T]he simple

fact of who a defendant is cannot be excluded, regardless of the nature of the

violation leading to his identity.”). We agree with the government that appellant’s

identity was not a suppressible fruit of the Fourth Amendment violation.




      For all the foregoing reasons, we conclude that appellant is not entitled to

relief. Wherefore, the judgment of the Superior Court is



                                              Affirmed.



      RUIZ, Senior Judge, concurring in the judgment: This appeal presents an

important question of law under the Fourth Amendment: when is an identification

suppressible as the “fruit” of a detention that violates the constitutional guarantee

against unlawful seizures? The facts are straightforward but their relevance to the

Fourth Amendment analysis is more complicated. Appellant was observed for 5-6

minutes, mostly from a distance on a busy street, by an officer who seized him

because he partially fit the description of the perpetrator of a robbery at a time and

place removed from the robbery. The trial court found the seizure was unlawful

because the officer lacked reasonable articulable suspicion, a finding the government

has not appealed. The same officer who seized appellant then spent over an hour
                                           24

observing him further and acquiring incriminating information while he was illegally

detained. She then arrested him, based on the illegally obtained information. As a

result of the arrest, appellant was taken to the police station where the officer had a

further close interaction with appellant. At trial twenty months later, the same officer

identified appellant in court as the person she had followed and who had been

arrested.



      The question for the court is whether the officer’s in-court identification of

appellant should have been suppressed as fruit of the illegal detention, or whether it

could be admitted because the government proved, by clear and convincing

evidence, there was a lawful source for the officer’s in-court identification that was

independent of the illegal seizure. See United States v. Wade, 388 U.S. 218, 240

(1967). I conclude that the officer’s in-court identification was the fruit of the

unlawful seizure and arrest and should have been suppressed because it did not have

an independent source that would remove the taint of the unconstitutional seizure. I

concur in the judgment because I also conclude that the error was harmless beyond

a reasonable doubt. Even so, I express my view on the Fourth Amendment question

as it is different from that of the majority opinion and there will be future cases where

the error will not be harmless.
                                          25

      The majority decides that the officer’s in-court identification of appellant as

the person she observed and arrested was permissible. It arrives at this conclusion

through a process of segmenting the officer’s observations into 3 time frames:



                   1. Pre-illegal seizure. For 5-6 minutes the
            officer saw appellant from across the street while
            she was driving and he was in motion, walking up
            and down the street, crossing at an intersection, and
            going in and out of a bus. The officer got out of the
            car, entered a bus he had boarded and asked him to
            follow her off the bus. This was the illegal seizure,
            lacking reasonable articulable suspicion.

                  2. Post-illegal seizure. For approximately 75
            minutes, the officer continued the unlawful
            detention of appellant. During this time the officer
            observed appellant at close range while sitting on a
            bench at a bus stop. She saw a bruise on his head
            consistent with having been hit with the cane
            wielded by one of the assault victims, noticed that
            he wore a black tank top under a white shirt (the
            perpetrator had been described as wearing a black
            tank top), compared her up-close observation of
            appellant to photos of the man shown on security
            camera video in a building close to where the assault
            took place from where the man was seen headed to
            that location, and heard appellant make
            incriminating statements. The officer arrested
            appellant.

                   3. Post-illegal arrest. Following the arrest,
            appellant was taken to the police station. The
            officer had further opportunity to observe appellant
            at close range at the police station as she tried to get
            him to go to the hospital for medical attention.
                                         26

      The majority concludes that the officer’s in-court identification of appellant

as the man she observed and subsequently arrested was untainted by the illegality of

his detention because it had an independent source in the officer’s observations

before the officer unconstitutionally seized appellant on the bus and later at the

police station.



      I cannot agree that these two periods of observation provide an independent

source for the in-court identification that can be plucked from the totality of the

officer’s engagement with appellant and deemed constitutionally separable from and

untainted by the much longer period that the officer held appellant illegally. In

addition to its short duration, the officer’s pre-seizure observation was from a

distance and while both the officer and appellant were in motion on a busy

downtown street and then, even more briefly, on the bus. In contrast, while the

officer had appellant in her illegal custody, she was able to observe him up-close for

a much longer period and obtained incriminating information that would have fixed

his identity in her mind as the perpetrator. There was no temporal separation at all

between the short pre-seizure period and the much longer period of illegal detention.

The record is not clear as to the exact timing of the officer’s interaction with

appellant at the police station, but it appears to have taken place in short order and

lasted approximately five minutes.      In any event, the officer’s observation of
                                          27

appellant at the police station cannot be relied upon as an independent source

because it followed from the illegal seizure and arrest and involved the same officer

who engaged in the illegality. 1



      The issue in this case is not whether the trial court should have suppressed the

fact that appellant was arrested. See People v. Young, 434 N.E. 2d 1068, 1071 (N.Y.

1982) (“An illegal arrest, without more, has never been envisioned as a bar to

prosecution or as a defense to a valid conviction.”) citing Crews, 445 U.S. at 474.

That a defendant at trial was arrested is a given and no one doubted the chain of

custody of appellant’s person from the time of arrest to trial. The relevant question


      1
         The interaction at the police station was not “remote” nor an administrative
“intervening circumstance” unrelated to the illegal detention, as when fingerprints
are taken in the normal course. The fact that the same officer who made the illegal
detention was involved throughout links the interactions in a way that is relevant to
the constitutional inquiry here: whether the officer had an independent basis to
remember appellant when she identified him in court as the person she observed and
was arrested twenty months earlier. This is not a bare “but for” argument, see ante
n.9, and a far cry from the situation in United States v. Crews, 445 U.S. 463 (1980).
In Crews the Supreme Court made clear that the in-court identification by the victim
was not tainted by the officer’s illegal detention of the defendant because neither the
victim’s presence at trial nor her identification was linked to the illegality. The
victim had called the police right after the robbery and cooperated with the
investigation; she had not been sought out by the police following the illegal
detention, Id. at 471-72. The Court concluded that the in-court identification was
admissible because “the police’s knowledge of respondent’s identity and the
victim’s independent recollections of him both antedated the unlawful arrest and
were thus untainted by the constitutional violation.” Id. at 477. The opposite is true
in this case.
                                           28

under the Fourth Amendment is whether the officer’s recollection at trial that the

“same person” that she followed and was arrested in 2015 was “sitting here in court

today” in 2017 should have been suppressed. If there had been no illegal seizure,

the officer’s in-court identification would have been admissible subject to the usual

cross examination and left to the jury’s determination of the officer’s credibility and

reliability. But because there was an illegal seizure, the government had the burden

to establish, by clear and convincing evidence, that the officer’s ability to identify

appellant when the trial was held twenty months later had an independent source

untainted by the illegal seizure. Wade, 388 U.S. at 240. The government has not

met that burden because a holistic view of the length and conditions under which the

officer observed appellant before and after the illegal seizure does not support that

the officer’s recollection was free of the taint of illegality. The trial court did not

address this head-on in ruling that the in-court identification was admissible, a ruling

the trial court seemed to tie to the ruling that the officer could testify about the fact

that appellant was arrested. On this record, it is difficult to conceive that an in-court

identification so many months later was based solely on a shorter period of

observation under poorer conditions before the illegal seizure and was not influenced

by the much longer and closer interactions with appellant under better viewing

conditions during the illegal detention at the bus stop and at the police station.

Certainly, the government cannot be said to have proved so by clear and convincing
                                          29

evidence. Cf. United States v. Crews, 445 U.S. 463, 473 & n.18 (1980) (permitting

in-court identification by victim who “viewed her assailant at close range for a period

of 5-10 minutes under excellent lighting conditions and with no distractions,” the

defendant “closely matched the description given by the victim immediately after

the robbery,” and the victim twice selected the defendant from “non-suggestive

pretrial identification procedures,” with the first being one week after her

observation of the assailant).



      Other items of evidence that were more probative of appellant’s guilt came to

the government’s attention as a result of the illegal detention and were not introduced

at trial: appellant’s incriminating statements caught on body-cam that someone who

looked like him had committed the assault, an injury to appellant’s head that could

have been caused by being hit by Mrs. Manolache’s cane, that appellant was wearing

a black tank top (like the perpetrator had worn) under his white shirt, and the contents

of Mr. Manolache’s wallet found in the transport vehicle to the police station. The

officer’s recollection that she recognized the defendant in court as the same man she

had followed and arrested on K Street was similarly tainted by the illegal seizure and

likewise should not have been admitted.
                                          30

      Even though the officer’s in-court identification of appellant as the same man

she followed and arrested should have been suppressed, its erroneous admission does

not require reversal of appellant’s convictions. The officer’s testimony in court was

fairly limited and not particularly incriminating. She testified about her (pre-illegal

seizure) observation of a man who partially fit the description of the perpetrator in

that he was a bald Black man, wearing long dark shorts with a stripe down the side,

a black tank top and something white on his head. 2 As the trial court noted in ruling

the seizure was unlawful, it was a fairly generic description that could have applied

to any number of Black men in the District during an early summer month.

Moreover, her observation of the man was two hours after the assault and took place

in downtown 16th and K Streets, NW, a ways removed from where the assault took

place by Rock Creek Park at 23rd and O Streets. Appellant does not challenge

admission of the officer’s narrative of how he came to be seized. The disputed

identification came when the officer testified that the man she had followed and was

arrested was seated with his defense counsel.         This was hardly a significant

revelation.




      2
         When the officer detained appellant, the officer had seen neither a black
tank top nor anything white on his head. At trial the officer added details about the
height, weight and build of the man she observed and arrested but none of these
details had been conveyed to her before the seizure.
                                         31

      The government presented much more compelling evidence of appellant’s

guilt. There were several eyewitness descriptions of the robbery and the perpetrator

(although none identified appellant and one failed to pick his picture from a photo

array, pointing to another picture instead). There was also a video the jurors saw of

a man with long striped shorts in the lobby of a building from where he was seen

leaving close in time and in the direction of the assault and robbery. Although the

officer testified she identified appellant from still photographs from the video, the

jurors could do so for themselves and compare the man in the video with the

defendant in court before them — as the prosecutor urged them to do at closing. The

analysis of DNA found on the cane Mrs. Manolache used to fend off the attacker

further incriminated appellant as the perpetrator. The government’s expert testified

that appellant was included as a possible donor and that the probability a person

would be a donor was “one in 100 million in the African-American population.” The

defense relied on a “transfer theory” as an innocent explanation for the presence of

appellant’s DNA on the cane, arguing the genetic material could have found its way

to the cane if, for example, it had come in contact with the pavement where he had

spit or close to where he had sneezed. 3 This argument was highly speculative,




      3
         The government did not conduct serological tests on the DNA so it was
unknown whether it came from blood (which would have corroborated that appellant
was the attacker Mrs. Manolache hit with her cane), saliva, or some other source.
                                          32

however, and it was a double-edged sword as such an explanation would place the

bald appellant, who wore the incriminating long shorts, close to the victims.



      Taken together the government’s evidence — the eyewitness descriptions, the

video and the DNA — presented an overwhelming case that appellant was the

perpetrator. That substantive evidence of guilt greatly overshadowed the officer’s

in-court identification of appellant as the person she had observed for a few minutes

and had subsequently been arrested, facts that were uncontested and did little to point

to appellant’s guilt.   On this record, I conclude that the verdict “was surely

unattributable” to the officer’s in-court identification and its erroneous admission

was therefore harmless beyond a reasonable doubt. Ellis v. United States, 941 A.2d

1042, 1049 (D.C. 2008) (quoting Sullivan v. Lousiana, 508 U.S. 275, 279 (1993)

(“[T]he inquiry [under Chapman] . . . is not whether, in a trial that occurred without

the error, a guilty verdict would surely have been rendered, but whether the guilty

verdict actually rendered in this trial was surely unattributable to the error.”)

(emphasis in original). 4


      4
        The majority contends that appellant cannot complain on appeal that he was
prejudiced by the officer’s in-court identification because at trial the defense used
the officer’s description of appellant to highlight that an eyewitness was unable to
identify him from a photo array. This is an argument the government has not made.
Even if it were appropriate for the Court to raise this argument sua sponte, I am not
sure the general principle the majority invokes is fairly applied in this case. The
defense sought to suppress the officer’s in-court identification of appellant because
it was the fruit of an illegal seizure, not on the grounds that she could not make a
reliable identification in court. That, in fact, is the crux of the argument that the
officer’s in-court testimony was tainted by the officer’s ability to observe appellant
at close range and for a long period of time during the illegal detention. See supra
n.2.